20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 1
                                       of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

  In re:                                 §             Chapter 11
  KRISJENN RANCH, LLC                    §
         Debtor                          §          Case No. 20-50805
                                         §
  _________________________________________________________________________

  KRISJENN RANCH, LLC and                   §
  KRISJENN RANCH, LLC-SERIES                §
  UVALDE RANCH, and KRISJENN                §
  RANCH, LLC-SERIES PIPELINE                §
  ROW as successors in interest to          §
  BLACKDUCK PROPERTIES, LLC,                §
       Plaintiffs                           §
                                            §
  v.                                        §
                                            §
  DMA PROPERTIES, INC., and                 §
  LONGBRANCH ENERGY, LP,                    §     Adversary No. 20-05027
       Defendants                           §




  _________________________________________________________________________

 L & B 24000/0002/L1837860.DOCX/
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 2
                                       of 9




  DMA PROPERTIES, INC                                 §
       Cross-Plaintiff/Third Party Plaintiff          §
                                                      §
  v.                                                  §
                                                      §
  KRISJENN RANCH, LLC,                                §
  KRISJENN RANCH, LLC-SERIES                          §
  UVALDE RANCH, and KRISJENN                          §
  RANCH, LLC-SERIES PIPELINE ROW,                     §          Adversary No. 20-05027
  BLACK DUCK PROPERTIES, LLC,                         §
  LARRY WRIGHT, and JOHN TERRILL                      §
       Cross-Defendants/Third-Party                   §
       Defendants                                     §



 ORDER GRANTING AGREED JOINT MOTION TO MODIFY SCHEDULING ORDER

          CAME ON for consideration the Agreed Joint Motion to Modify Scheduling Order

 (“Motion”) Plaintiffs KrisJenn Ranch, LLC, KrisJenn Ranch, LLC – Series Uvalde Ranch, and

 KrisJenn Ranch, LLC – Series Pipeline ROW (together, “Plaintiffs,” “KrisJenn Ranch” and/or

 “KJR”), Defendants / Counter-Plaintiffs DMA Properties, Inc. and Frank Daniel Moore (together,

 “DMA”), and Defendant Longbranch Energy, LP (“Longbranch”) (collectively KrisJenn Ranch,

 DMA and Longbranch are sometimes referred to herein as “the Parties”). The Court, having

 considered the Motion, the representations of counsel, and the record in this case finds that: (i)

 the Court has jurisdiction over the Motion, (ii) the Motion is a core matter on which the Court can

 enter final order, (iii) venue is proper in this district, (iv) notice of the Motion as proper under the

 circumstances, and (v) the Motion is well taken and should be granted. It is therefore

          ORDERED, ADJUDGED, AND DECREED that the Scheduling Order (Dkt. 24) shall

 be amended as set forth in the Agreed Amended Scheduling Order attached hereto as Exhibit A.

          It is so ordered.

                                                    ###


 L & B 24000/0002/L1837860.DOCX/                2
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 3
                                       of 9



 AGREED TO AND SUBMITTED BY

 MULLER SMEBERG, PLLC
 111 West Sunset Road
 San Antonio, Texas 78209
 Telephone: (210) 664-5000
 Facsimile: (210) 598-7357
 Email: john@muller-smeberg.com
        ron@smeberg.com
        zeke@muller-smeberg.com

 By: /s/ C. John Muller IV
 C. JOHN MULLER IV
 State Bar No. 24070306
 RONALD J. SMEBERG
 State Bar No. 24033967
 EZEKIEL J. PEREZ
 State Bar No. 24096782

 Counsel for Debtors / Plaintiffs / Counter-Defendants / Third-Party Defendants,
 KrisJenn Ranch, LLC, KrisJenn Ranch, LLC – Series Uvalde Ranch,
 and KrisJenn Ranch, LLC – Series Pipeline ROW

 LANGLEY & BANACK, INC.
 745 East Mulberry, Suite 700
 San Antonio, Texas 78212
 Telephone: (210) 736-6600
 Facsimile: (210) 735-6889
 Email: nwilson@langleybanack.com

 By: /s/ Natalie F. Wilson
 NATALIE F. WILSON
 State Bar No. 24076779

 JOHNS & COUNSEL, PLLC
 14101 Highway 290 West, Suite 400A
 Austin, Texas 78212
 Telephone: (512) 399-3150
 Facsimile: (512) 572-8005
 Email: cjohns@johnsandcounsel.com
        chebert@johnsandcounsel.com




 L & B 24000/0002/L1837860.DOCX/            3
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 4
                                       of 9



 By: /s/ Christopher S. Johns
 CHRISTOPHER S. JOHNS
 State Bar No. 24044849
 CHRISTEN MASON HEBERT
 State Bar No. 24099898

 AND

 CLEVELAND | TERRAZAS, PLLC
 4611 Bee Cave Road, Suite 306B4
 Austin, Texas 78746
 Telephone: (210) 689-8698
 Email: tcleveland@clevelandterrazas.com
        akrist@clevelandterrazas.com

 By: /s/ Timothy Cleveland
 TIMOTHY CLEVELAND
 State Bar No. 24055318
 AUSTIN H. KRIST
 State Bar No. 24106170

 Counsel for Defendants/Third-Party Plaintiffs
 DMA Properties, Inc. and Frank Daniel Moore


 BURNS & BLACK, PLLC
 750 Rittiman Road
 San Antonio, Texas 78209
 Telephone: (210) 829-2022
 Facsimile: (210) 829-2021
 Email: mblack@burnsandblack.com

 By: /s/ Michael J. Black
 MICHAEL J. BLACK
 State Bar No. 02384400

 Counsel for Defendant Longbranch Energy, LP




 L & B 24000/0002/L1837860.DOCX/           4
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 5
                                 EXHIBIT
                                       ofA9




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

In re:                                 §             Chapter 11
KRISJENN RANCH, LLC                    §
       Debtor                          §          Case No. 20-50805
                                       §
_________________________________________________________________________

KRISJENN RANCH, LLC and                §
KRISJENN RANCH, LLC-SERIES             §
UVALDE RANCH, and KRISJENN             §
RANCH, LLC-SERIES PIPELINE             §
ROW as successors in interest to       §
BLACKDUCK PROPERTIES, LLC,             §
     Plaintiffs                        §
                                       §
v.                                     §
                                       §
DMA PROPERTIES, INC., and              §
LONGBRANCH ENERGY, LP,                 §       Adversary No. 20-05027
      Defendants                       §
_________________________________________________________________________

DMA PROPERTIES, INC                          §
     Cross-Plaintiff/Third Party Plaintiff   §
                                             §
v.                                           §
                                             §
KRISJENN RANCH, LLC,                         §


 L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 6
                                       of 9



KRISJENN RANCH, LLC-SERIES                          §
UVALDE RANCH, and KRISJENN                          §
RANCH, LLC-SERIES PIPELINE ROW,                     §          Adversary No. 20-05027
BLACK DUCK PROPERTIES, LLC,                         §
LARRY WRIGHT, and JOHN TERRILL                      §
     Cross-Defendants/Third-Party                   §
     Defendants                                     §


                                   JOINT AMENDED SCHEDLING ORDER
                                           [Relates to Dkt. 24]

        Pursuant to Rule 16, Federal Rules of Civil Procedure, and the agreement of the Parties,
 the Court issues the following amended scheduling order.
        IT IS ORDERED THAT:

         1. The parties shall file all amended or supplemental pleadings and shall join additional
 parties on or before 10/14/20. See L. Rule 7015.

          2. All parties asserting or resisting claims for relief shall serve on all other parties, but not
 file, the disclosures required by Federal Rule of Civil Procedure 26(a)(1) on or before 7/30/20.

        3. The parties shall complete discovery on or before 11/18/20. Counsel may, by agreement,
 continue discovery beyond the deadline, but there will be no intervention by the Court except in
 extraordinary circumstances.

         4. All dispositive motions shall be filed and served on all other parties on or before 10/26/20
 and shall be limited to 20 pages. See L. Rule 7007(a) for the definition of dispositive motions and
 page limits. Responses shall be filed and served on all other parties not later than 21 days of the
 service of the motion and shall be limited to 20 pages. See L. Rule 7007(b)(2). Any replies shall
 be filed and served on all other parties not later than 7 days of the service of the response and shall
 be limited to 10 pages, but the Court need not wait for the reply before ruling on the motion. See
 L. Rule 7007(c).

        5. Motions other than Rule 12 or 56 are governed by L. Rule 7007, 9013, and 9014 where
 applicable.

          6. Trial is set for 12/7/20 at 09:00 PM at VIA WEBEX.

        7. A joint pre−trial order and proposed findings of fact and conclusions of law are due
 11/30/20. See L. Rule 7016(c) and (d).

        8. Exhibits and a witness list are to be exchanged three business days in advance of trial.
 See L. Rule 7016(f). In addition, counsel are encouraged to present and provide electronic versions
 of exhibits where practicable. Use and presentation of electronic exhibits should be coordinated
 through the courtroom deputy.



 L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 7
                                       of 9




         9. Counsel are reminded that, with regard to any paper that is filed, compliance with Fed.
 R. Civ. P. 5.2 is mandatory. As such, counsel should ensure that appropriate redactions are made.

         10. This Scheduling Order does not specifically address the discovery of electronically
 stored information (ESI). To the extent the parties believe that ESI is subject to discovery, the
 parties are directed to reach an agreement on production of ESI. The parties are encouraged to use
 the template developed by the Seventh Circuit Electronic Discovery Pilot Program. See
 (http://www.discoverypilot.com). Any party may bring any dispute regarding the discovery of ESI,
 but it must be brought to the Court's attention by motion 30 days after Rule 26(a)(1) disclosures
 are made.

         11. Counsel residing outside the State of Texas shall designate local counsel in writing,
 giving the street address, telephone number and mailing address. The designation shall be filed
 with the Clerk of the Court in this proceeding, and a copy shall be sent to all other counsel of
 record in this proceeding. This provision may be waived by the Court upon motion of counsel and
 service upon other parties.

         12. All discovery must be commenced and completed by the discovery deadline provided
 in this Order.
                 a. Designation of experts shall be an issue at any pretrial conference.
                 b. Counsel are encouraged to resolve discovery disputes by agreement. Motions to
         compel, motions for protective orders and similar motions, while not prohibited, may result
         in sanctions being imposed on the losing party or both parties as provided in Fed. R. Bankr.
         P. 7037 & 9011 or 28 U.S.C. section 1927, if a hearing is required thereon.
                 c. If applicable, parties may file dispositive motions under Fed. R. Bankr. P. 7012
         & 7056 and Fed. R. Civ. P. 12(b) & 56. Such motions, if filed, must be filed by the deadline
         for dispositive motions in this Order. Responses to motions under FRBP 12 and 56 must
         be filed within 21 days after the Motion is filed. All other motions in this adversary
         proceeding, unless unopposed, require the filing of a written response within 14 days, or
         the motion may be granted without a hearing.
                 d. All discovery shall be commenced at a time which allows for the full response
         time provided by applicable rules on or before the discovery deadline. E.g., if the discovery
         deadline is July 15, interrogatories must be actually delivered on or before June 15 in order
         to allow thirty days for answers. If the interrogatories are mailed, then they must be mailed
         on or before June 12, pursuant to Fed. R. Bankr. P. 9006(f), to allow three additional days
         for service by mail.
                 e. The Court may, upon motion and for cause shown, extend, reduce, or otherwise
         modify the deadlines set out in the Scheduling Order. Mere agreement of the parties to such
         extensions or modifications is not of itself sufficient cause.

        13. Counsel and unrepresented parties must confer prior to the date the Pre−Trial Order is
 required to be filed, to fully explore the possibility of settlement, to stipulate to matters not in
 dispute and to simplify the issues. The Pre−Trial Order shall contain a certificate to the effect that
 the conference of counsel has been held. Counsel must also confer in an effort to determine
 whether the original time estimate for trial is correct or should be revised. If the parties wish to



 L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 8
                                       of 9



 have a pre−trial conference with the Court, a pre−trial conference should be requested as early as
 possible, but at least 60 days prior to the trial.

          IT IS SO ORDERED.

                                               ###

 AGREED TO AND SUBMITTED BY:

 MULLER SMEBERG, PLLC
 111 West Sunset Road
 San Antonio, Texas 78209
 Telephone: (210) 664-5000
 Facsimile: (210) 598-7357
 Email: john@muller-smeberg.com
        ron@smeberg.com
        zeke@muller-smeberg.com

 By:    /s/ C. John Muller IV
          C. John Muller IV
          State Bar No. 24070306
          Ronald J. Smeberg
          State Bar No. 24033967
          Ezekiel J. Perez
          State Bar No. 24096782

 Counsel for Debtors / Plaintiffs / Counter-Defendants /
 Third-Party Defendants, KrisJenn Ranch, LLC,
 KrisJenn Ranch, LLC – Series Uvalde Ranch, and
 KrisJenn Ranch, LLC – Series Pipeline ROW

 LANGLEY & BANACK, INC.
 745 East Mulberry, Suite 700
 San Antonio, Texas 78212
 Telephone: (210) 736-6600
 Facsimile: (210) 735-6889
 Email: nwilson@langleybanack.com

 By:    /s/ Natalie F. Wilson
          NATALIE F. WILSON
          State Bar No. 24076779




 L & B 24000/0002/L1837744.DOCX/
20-05027-rbk Doc#64-1 Filed 09/14/20 Entered 09/14/20 17:06:36 Proposed Order Pg 9
                                       of 9



 JOHNS & COUNSEL, PLLC
 14101 Highway 290 West, Suite 400A
 Austin, Texas 78212
 Telephone: (512) 399-3150
 Facsimile: (512) 572-8005
 Email: cjohns@johnsandcounsel.com
        chebert@johnsandcounsel.com

 By:    /s/ Christopher S. Johns
          CHRISTOPHER S. JOHNS
          State Bar No. 24044849
          CHRISTEN MASON HEBERT
          State Bar No. 24099898

 AND

 CLEVELAND | TERRAZAS, PLLC
 4611 Bee Cave Road, Suite 306B4
 Austin, Texas 78746
 Telephone: (210) 689-8698
 Email: tcleveland@clevelandterrazas.com
        akrist@clevelandterrazas.com

 By:    /s/ Timothy Cleveland
          TIMOTHY CLEVELAND
          State Bar No. 24055318
          AUSTIN H. KRIST
          State Bar No. 24106170

 Counsel for Defendants/Third-Party Plaintiffs
 DMA Properties, Inc. and Frank Daniel Moore

 BURNS & BLACK, PLLC
 750 Rittiman Road
 San Antonio, Texas 78209
 Telephone: (210) 829-2022
 Facsimile: (210) 829-2021
 Email: mblack@burnsandblack.com

 By:    /s/ Michael J. Black
          MICHAEL J. BLACK
          State Bar No. 02384400

 Counsel for Defendant Longbranch Energy, LP




 L & B 24000/0002/L1837744.DOCX/
